OPINION
OLIVER, Judge.
Parson Sims, Jr., the plaintiff in error and defendant below, was and is represented by privately retained counsel. When this case was before the Court on direct appeal from a conviction of unlawfully selling whiskey and a penitentiary sentence of not less than one nor more than two years, we adhered to the settled law and held that the Bill of Exceptions filed after expiration of the time prescribed by TCA § 27-111 could not be considered; and, finding no error in the technical record, the trial court’s judgment was affirmed. Thereafter, pursuant to the Post-Conviction Procedure Act (TCA § 40-3820), the defendant filed a petition in the trial court seeking a delayed appeal in order to obtain appellate review of his conviction upon the merits of the case. The trial court sustained that petition, granted the defendant a delayed appeal in the nature of a writ of error to this Court, re-certified and re-authenticated the original trial tran*625script as a delayed Bill of Exceptions, and thus the case is again before us.
From the technical record before us on the direct appeal, as reflected in our opinion at that time, the defendant’s motion for a new trial was overruled on January 29, 1968, and he was granted an appeal in the nature of a writ of error to this Court, and was allowed the statutory maximum of 90 days within which to prepare and file his Bill of Exceptions. (TCA § 27-111).
On May 24,1968, 26 days after expiration of the time for filing his Bill of Exceptions, the defendant’s retained counsel filed a motion in the trial court reciting (1) that the 90 days allowed for perfecting his appeal had expired, (2) that the court reporter had failed to prepare the trial transcript within the time allowed, and moving the court to grant him a delayed appeal under our Post-Conviction Procedure Act (TCA § 40-3820).
There is nothing in this record to show that the defendant’s retained counsel took any action to secure the trial transcript from the official court reporter until after the maximum time allowed by law for filing the Bill of Exceptions had expired, nor that this attorney ever notified the official court reporter to prepare the transcript as a Bill of Exceptions. Thus the record does not show, and there is no way of knowing, that there is any basis whatsoever for holding that the defendant was denied his right of appellate review by the action or non-action of State agencies, viz., the State’s official court reporter. Clearly, upon this record, the defendant being non-indigent and represented by privately retained counsel, no State-action is involved in this case. Our Supreme *626Court considered the acts and conduct of retained counsel in criminal cases in State ex rel. Johnson v. Heer, 219 Tenn. 604, 412 S.W.2d 218:
“Since plaintiff in error was represented by privately retained counsel (three well-known attorneys), their decision not to appeal plaintiff in error’s case and their failure to advise him of the same and to consult him, in no way constitutes state action. It inescapably follows, as in the case of State ex rel. Dych v. Bomar [213 Tenn. 699, 378 S.W.2d 772], supra, there is no state action in the instant case. It is recognized by all Courts that such is essential to the successful invocation of defendant’s rights under the Fourteenth Amendment to the United States Constitution. The Federal Courts are not in disagreement. See Davis v. Bomar (C.C.A.6th 1965) 344 F.2d 84, wherein it is said:
‘When counsel is retained by a defendant to represent him in a criminal case he acts in no sense as an officer of the state. For while he is an officer of the court his allegiance is to his client whose interests are ordinarily diametrically opposed to those of the state. It necessarily follows that any lack of skill or incompetency of counsel must in these circumstances be imputed to the defendant who employed him rather than to the state, the acts of counsel thus becoming those of his client and as such so recognized and accepted by the court unless the defendant repudiates them by making known to the court at the time his objection to or lack of concurrence in them. A defendant cannot seemingly acquiesce in his counsel’s defense of him or his *627lack of it and, after the trial has resulted adversely, have the judgment set aside because of the alleged incompetence, negligence or lack of skill of that counsel.’ ”
In a recent unpublished opinion disposing of nine cases, filed May 7, 1969, which has become known as James V. Jamison et al. v. State of Tennessee, our Supreme Court reiterated the rule of law that has prevailed in this State for more than a hundred years that a Bill of Exceptions not filed within the statutory time is a nullity and cannot be considered for any purpose by the appellate courts, and that in such circumstances the Court cannot review anything except the technical record. In another opinion filed July 7, 1969, denying the State’s petition to rehear in the same cases, the Court adhered to those views, acknowledged error in considering a late Bill of Exceptions in Collins v. State, 220 Tenn. 23, 413 S.W.2d 683, and also held that the delayed appeal provision of the Post-Conviction Procedure Act (TCA § 40-3820) is inapplicable and unavailable as a means of obtaining appellate review on the merits when the Bill of Exceptions is not seasonably filed “because the act is not available to a defendant until he has been legally convicted and has exhausted all usual methods of appellate review.”
The order of the trial court granting the defendant a delayed appeal was unauthorized and wholly ineffective to validate a Bill of Exceptions invalid and a nullity because it was not signed and filed within the time required by law.
Limiting our review of this case to the technical record, *628as we must, and finding no error therein after a careful examination, the judgment of the trial court is affirmed.
HYDER and MITCHELL, JJ., concur.